Case 1:18-cv-05398-DLI-VMS Document 65-2 Filed 02/05/21 Page 1 of 23 PageID #: 1876




                                UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF NEW YORK


  ROSLYN LA LIBERTE,
                                                     Civil Action No.: 1:18-cv-5398-DLI-VMS
          Plaintiff,
                                                     Hon. Dora L. Irizarry
  v.

  JOY REID,                                          PLAINTIFF’S INITIAL DISCLOSURES,
                                                     AS SUPPLEMENTED
          Defendant.




         Plaintiff Roslyn LaLiberte (“LaLiberte” or “Plaintiff”), by her attorneys, L. Lin Wood,

  P.C. and Olasov LLP, hereby provides the following Initial Disclosures pursuant to Federal Rule

  of Civil Procedure 26(a)(1).

         Plaintiff’s Initial Disclosures are based on the information and evidence currently

  available to Plaintiff.    Plaintiff reserves the right to amend and/or supplement her Initial

  Disclosures as a result of information discovered in her ongoing investigation into this matter.

  Further, Plaintiff’s Initial Disclosures are made without waiving any right to demand production

  of additional information and documents not referenced herein, and to object to the production

  and/or admissibility of any document or information on any ground including, without limitation,

  the attorney-client privilege, work product doctrine, or relevancy.

                1.      Provide the name and, if known, the address and telephone
         number of each individual likely to have discoverable information that you
         may use to support your claims or defenses, unless solely for impeachment,
         identifying the subjects of the information.

  Individual                            Subjects

  Roslyn LaLiberte                      Matters alleged in the Amended Complaint
  ℅ L. Lin Wood, P.C.

                                                   -1-
Case 1:18-cv-05398-DLI-VMS Document 65-2 Filed 02/05/21 Page 2 of 23 PageID #: 1877




  Doug Codron                         Efforts to Obtain Retraction from Defendant
                                      Emotional and Financial Impact of defamation on
  San Francisco, CA 94080             Plaintiff and her family
  818-

  Savannah LaLiberte                  Emotional and Financial Impact of Defamation on
                                      Plaintiff and her family
  North Hollywood, CA 91601
  818-

  Genevieve [last name unknown]       Authentication of film of interaction of Plaintiff
  310-                                with Joseph (Joey) Luevanos and others at Simi
                                      Valley City Council meeting on June 25, 2018

  Hal Eisner                          Authentication of television interview and related
  KTTV Fox 11                         testimony

  Los Angeles, CA 90025
  805-

  Elsa Aldguer                        Simi Valley City Council meeting on June 25, 2018
                                      and related testimony
  CA 91306-1146

  Joseph (Joey)                       Simi Valley City Council meeting on June 25, 2018
  [address and telephone no.          and related testimony
  currently unknown]

  Joy Reid                            Matters alleged in Amended Complaint
  ℅ Defendant’s counsel

                2.      Provide a copy of, or a description by category and location of,
         all documents, data compilations or other electronically stored information,
         and tangible things in your possession, custody, or control that you may use
         to support your claims or defenses unless solely for impeachment, identifying
         the subjects of the information.

  All documents, videos and transcripts referenced in the Amended Complaint, to the extent in
  Plaintiff’s possession, custody or control.

  Documents constituting emails, texts and letters published or transmitted to Plaintiff in
  connection with, or otherwise relating to, Defendant’s defamatory publications, to the extent in
  Plaintiff’s possession, custody or control.

  Certain business records of Plaintiff’s closely held businesses, RC Associates, Inc. and RC
  Design Construction Associates Inc.

                                                -2-
Case 1:18-cv-05398-DLI-VMS Document 65-2 Filed 02/05/21 Page 3 of 23 PageID #: 1878




                  3.    Computation of each category of damages claimed by the
          disclosing party—who must also make available for inspection and copying
          as under Rule 34 the documents or other evidentiary material, unless
          privileged or protected from disclosure, on which each computation is based,
          including materials bearing on the nature and extent of injuries suffered


          Plaintiff objects to the foregoing item, to the extent that it calls upon Plaintiff to make a

  computation of per se damages for defamation, to which the Court of Appeals for the Second

  Circuit in La Liberte v. Reid, 966 F.3d 79 (2d Cir. July 15, 2020), held Plaintiff to be presumed

  on the basis of the allegations of the amended complaint. Such damages are determined by the

  finder of fact on trial on the basis of a totality of the facts established at trial, and are thus to be

  determined by the finder of fact and not “calculated” as such. See, e.g., Cantu v. Flanigan, 705

  F. Supp.2d 220 (E.D.N.Y 2010). The Court of Appeals also held that Plaintiff had no obligation

  to plead or establish special damages as defined by California law in order to recovery

  compensatory damages.

          Notwithstanding the foregoing, Plaintiff suffered special damages, within the meaning of

  California law, in the amount of (i) lost business from formerly recurring customers, (ii) the

  destruction of valuable business assets of Plaintiff, including its web site, and (iii) security

  expenditures to protect Plaintiff’s residential and business address from threats. The amount of

  such lost business has been preliminarily calculated to be at least $1,043,114.69, based upon the

  loss of continuing clients with recurring needs and of a sales representative relationship.

  Attached as Exhibit A is a schedule identifying such loses by customer. The valuation of the

  destruction of valuable business assets and the expenditure of previously unnecessary security

  measures to protect plaintiff and her businesses are preliminarily estimated as not less than

  $35,498.92, as scheduled in Exhibit B attached hereto. Plaintiff reserves the right to supplement

  or to make alternate calculations of special damages incurred by her.

                                                    -3-
Case 1:18-cv-05398-DLI-VMS Document 65-2 Filed 02/05/21 Page 4 of 23 PageID #: 1879




            Plaintiff identifies the following categories of damages that she claims in the present

  action:

            i. Compensatory damages for Plaintiff’s actual damages, including per se damages as

               authorized by the opinion and mandate of the Court of Appeals and special damages

               as a result of Defendant’s defamatory publications;

            ii. Punitive damages;

            iii. Attorneys’ fees;

            iv. Costs and expenses of litigation.

            4.     Attach for inspection and copying as under Fed. R. Civ. P. 34 any insurance
            agreement under which any person carrying on an insurance business may be liable
            to satisfy part or all of a judgment which may be entered in this action or to
            indemnify or reimburse for payments made to satisfy the judgment.

            Unknown to Plaintiff.

  Dated: January 29, 2021                           L. LIN WOOD, P.C.

                                                    By: /s   Lucian L. Wood, Esq.

                                                    P.O. Box 52584
                                                    Atlanta, GA 30355-0584
                                                    (513) 381-2838


                                                    OLASOV LLP

                                                    By: /s   David M. Olasov,.

                                                    485 Madison Avenue, 7th Floor
                                                    New York, NY 10022
                                                    (212) 588-0540

                                                    Attorneys for Plaintiff




                                                      -4-
Case 1:18-cv-05398-DLI-VMS Document 65-2 Filed 02/05/21 Page 5 of 23 PageID #: 1880




                                 Exhibit A
             (Plaintiff’s Lost Profits through Closely Held Businesses)




                                        -5-
Case 1:18-cv-05398-DLI-VMS Document 65-2 Filed 02/05/21 Page 6 of 23 PageID #: 1881




                                        -6-
Case 1:18-cv-05398-DLI-VMS Document 65-2 Filed 02/05/21 Page 7 of 23 PageID #: 1882




     1. Installation of Security System at
        Plaintiff’s Residence (and Place of
        Business)                                                      $3,830.40

     2. Replacement of email addresses
        and related computer security activities                       $1,200.00

     3. Change of façade and appearance
        of residence and office to protect
        against online disclosure of prior
        appearance, for security purposes                $12,290.00
                                                           4,500.00
                                                           7,467.50
                                                            2,406.00
                                                            3,406.00
                                                                       $27,663.50

     4. Replacement of mobile phones
        and telephone numbers following
        huge volume of abusive telephone calls,
        emails, and text messages                                         $398.92

                                                         Total         $35,498.82


        Invoices and statements supporting the foregoing expenditures are attached.




                                                   -8-
Case 1:18-cv-05398-DLI-VMS Document 65-2 Filed 02/05/21 Page 8 of 23 PageID #: 1883




Dates         Customer/Representative Work Address           Contract Amount     Commissions

2014 - 2018   Customer No. 1          to be provided              $899,479.01
2015 - 2018   Customer No. 2                                      $669,188.00
2014 - 2016   Customer No. 3                                      $546,269.10
2017 - 2018   Customer No. 4                                      $878,687.83
2017 - 2018   Customer No. 5                                     $1,062,566.09
2016 - 2017   Customer No. 6                                      $484,002.80
2014 - 2018   Customer No. 7                                      $139,750.00
2014 - 2018   Customer No. 8                                      $127,542.00
2015 - 2018   Sales Representative                                                       $177,767.42

              Gross Profit Rate                        18%
                                                                                 Total Lost Profits
Case 1:18-cv-05398-DLI-VMS Document 65-2 Filed 02/05/21 Page 9 of 23 PageID #: 1884




Lost Profit

         $161,906.22
         $120,453.84
          $98,328.44
         $158,163.81
         $191,261.90
          $87,120.50
          $25,155.00
          $22,957.56
         $177,767.42


       $1,043,114.69
Case 1:18-cv-05398-DLI-VMS Document 65-2 Filed 02/05/21 Page 10 of 23 PageID #: 1885




                               EXHIBIT B
                        (Security and Related Expenditures)




                                        -7-
Case 1:18-cv-05398-DLI-VMS Document 65-2 Filed 02/05/21 Page 11 of 23 PageID #: 1886
Case 1:18-cv-05398-DLI-VMS Document 65-2 Filed 02/05/21 Page 12 of 23 PageID #: 1887
Case 1:18-cv-05398-DLI-VMS Document 65-2 Filed 02/05/21 Page 13 of 23 PageID #: 1888
Case 1:18-cv-05398-DLI-VMS Document 65-2 Filed 02/05/21 Page 14 of 23 PageID #: 1889
Case 1:18-cv-05398-DLI-VMS Document 65-2 Filed 02/05/21 Page 15 of 23 PageID #: 1890
Case 1:18-cv-05398-DLI-VMS Document 65-2 Filed 02/05/21 Page 16 of 23 PageID #: 1891
Case 1:18-cv-05398-DLI-VMS Document 65-2 Filed 02/05/21 Page 17 of 23 PageID #: 1892
Case 1:18-cv-05398-DLI-VMS Document 65-2 Filed 02/05/21 Page 18 of 23 PageID #: 1893
Case 1:18-cv-05398-DLI-VMS Document 65-2 Filed 02/05/21 Page 19 of 23 PageID #: 1894
Case 1:18-cv-05398-DLI-VMS Document 65-2 Filed 02/05/21 Page 20 of 23 PageID #: 1895
Case 1:18-cv-05398-DLI-VMS Document 65-2 Filed 02/05/21 Page 21 of 23 PageID #: 1896
Case 1:18-cv-05398-DLI-VMS Document 65-2 Filed 02/05/21 Page 22 of 23 PageID #: 1897
Case 1:18-cv-05398-DLI-VMS Document 65-2 Filed 02/05/21 Page 23 of 23 PageID #: 1898
